         Case: 4:20-cv-00026-JMV Doc #: 30 Filed: 02/09/21 1 of 1 PageID #: 81




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

DEVIN BENNETT                                                                            PLAINTIFF

v.                                                                               No. 4:20CV26-JMV

COMMISSIONER PELICIA HALL, ET AL.                                                    DEFENDANTS


                      ORDER DISMISSING PLAINTIFF’S MOTION [25]
                           FOR STATUS UPDATE AS MOOT

       This matter comes before the court on the plaintiff’s motion [25] for an update regarding the

status of various pending motions. As the court has ruled on the motions in question, the instant

motion [25] for an update is DISMISSED as moot.

       SO ORDERED, this, the 9th day of February, 2021.


                                                       /s/ Jane M. Virden
                                                       UNITED STATES MAGISTRATE JUDGE
